

116 S4720 IS: Haulers of Agriculture and Livestock Safety Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4720IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Motor Carrier Safety Improvement Act of 1999 to modify certain agricultural exemptions for hours of service requirements, and for other purposes.1.Short titleThis Act may be cited as the Haulers of Agriculture and Livestock Safety Act of 2020 or the HAULS Act of 2020.2.Transportation of agricultural commodities and farm suppliesSection 229 of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note; Public Law 106–159) is amended—(1)in subsection (a)(1)—(A)in the matter preceding subparagraph (A), by striking during planting and harvest periods, as determined by each State,; and(B)by striking subparagraph (A) and inserting the following:(A)drivers transporting agricultural commodities within a 150 air-mile radius from—(i)the source of the agricultural commodities; or(ii)the destination of the agricultural commodities;; and(2)in subsection (e)(8), by striking during the planting and harvesting seasons within each State, as determined by the State, and livestock feed at any time of the year and inserting and livestock feed. 3.Definition of agricultural commodity(a)In generalSection 229(e) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note; Public Law 106–159) is amended by striking paragraph (7) and inserting the following:(7)Agricultural commodityThe term agricultural commodity has the meaning given the term in section 395.2 of title 49, Code of Federal Regulations (or a successor regulation)..(b)RulemakingNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall revise the definition of the term agricultural commodity in section 395.2 of title 49, Code of Federal Regulations, to include—(1)any nonprocessed product planted or harvested for food, feed, fuel, or fiber;(2)(A)any nonhuman living animal, including—(i)fish; (ii)insects; and (iii)livestock (as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471)); and (B)the nonprocessed products of any non­hu­man living animal, including—(i)milk; (ii)eggs; and(iii)honey;(3)nonprocessed forestry, aquacultural, horticultural, and floricultural commodities;(4)fresh or minimally processed fruits and vegetables, including fruits and vegetables that are rinsed, cooled, cut, ripened, or otherwise minimally processed, as determined by the Secretary; and(5)animal feed, including the ingredients of animal feed.